Citation Nr: 1535151	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  12-23 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial schedular disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an extraschedular rating for PTSD.

3.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Bryan Held, Agent


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1970 to November 1971.  

This matter comes before the Board of Veterans' Affairs (Board) on appeal of a June 2011 rating decision of the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA).

In December 2014, the Board remanded the case for further development.  

The decision below addresses the PTSD schedular rating claim.  The remaining issues are addressed in the remand section.


FINDING OF FACT

Since the award of service connection, the Veteran's PTSD has not been manifested occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an initial schedular disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The appeal arises from his disagreement with the initial evaluation following the grant of service connection.  Once the benefit is granted, the claim is substantiated and additional notice is not required.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA treatment records have also been obtained.  More recent VA treatment records and the Veteran's VA Vocational and Rehabilitation file were obtained pursuant to the Board's December 2014 remand.

The Veteran was provided VA medical examinations in May 2011 and April 2012.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. Analysis

Disability ratings are based on the average impairment of earning capacity established in the Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for loss of time from work proportionate to the severity of the disability.  38 C.F.R. § 4.1. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Because the Veteran is challenging the initially assigned disability rating, it has been in continuous appellate status since the original assignment of service connection.  The evidence to be considered includes all evidence proffered in support of the original claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board may, however, grant different levels of compensation effective from different dates based on the evidence, throughout the period from the time the initial rating claim was filed in April 2011 until a final decision is made here.  See Hart v. Mansfield, 121 Vet. App. 505 (2007). 

The Veteran's PTSD has been evaluated as 50 percent disabling under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

In August 2012, the Veteran's representative contended that at least a 70 percent rating is warranted for the Veteran's PTSD on account of constant panic attacks, anxiety, chronic sleep impairment and memory loss, as well as the global assessment of functioning (GAF) score of 55.  Previously, in June 2011, the representative contended that a higher rating was warranted due to problems with speech, mood, irritability and an inability to maintain an effective relationship, as well as a GAF score of 45.

Post-service VA treatment records dated through January 2015 reflect that the Veteran has suffered from verbally aggressive behavior, feelings of inadequacy, lack of trust in others, flashbacks, decreased sleep, intrusive memories, irritability and anger.  GAF scores range from 50 to 55.

The Veteran was afforded a VA PTSD examination in May 2011.  The Veteran reported being under regular enemy mortar attacks and gunfire as a cable splicer while in service.  He noted recurrent and intrusive recollections and dreams.  He noted depression and anger.  He reported avoidance of thoughts or activities which aroused recollections.  He felt detached from others.  He noted difficulty sleeping.  He had difficulty concentrating and was hypervigilant.  He noted relationship problems such as irritability, angry outbursts, emotional withdrawal and isolation.  He stated that he didn't really talk to anyone.  He was divorced for 30 years.  He lived with an older woman and provided care for her.

The examiner reported that the Veteran's appearance was neat and eye contact was intermittent.  His manner was cooperative and his speech was normal in rate and tone.  He did not exhibit psychosis and denied auditory or visual hallucinations.  The Veteran's overall mood was depressed.  The examiner noted that there was reduced reliability and productivity due to the Veteran's PTSD such as disturbances of motivation and mood, difficulty establishing and maintaining relationships, suspiciousness and chronic sleep impairment.  A GAF score of 45 was assigned.

The Veteran underwent another VA examination in April 2012.  The report shows that the Veteran had functional impairments which included frequent nightmares, poor sleep, daytime exhaustion, lack of concentration at work and difficulty interacting with people.  He denied suicidal ideations or attempts.  He was easily angered, but tried to hide it.  He did things by himself.  He detached himself from others.  He was unable to love or trust anyone.  He had been divorced since 1980 and had one son.  He avoided conversations about war and did not watch the news.  The Veteran noted panic attacks and pacing at night.  He also noted having problems with his short-term memory such as forgetting names, dates and appointments.  

The examiner noted anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  The examiner also noted that there was no evidence of impairment of thought process or communication or delusions or hallucinations.  The Veteran showed good eye contact and no inappropriate behavior.  The Veteran denied current suicidal or homicidal thoughts, ideations, plans or intentions.  He had the ability to maintain minimal personal hygiene and was oriented to person, place and time.  There was no evidence of obsessive or ritualistic behavior.  The rate and flow of his speech was normal.  His affect was appropriate and his impulse control and insight and judgment were fair.  A GAF score of 55 was assigned.

The Veteran's PTSD is currently rated as 50 percent disabling, effective April 28, 2011, which is the date of the award of service connection.  In consideration of the evidence of record, the Board finds that the Veteran's PTSD has not resulted in occupational and social impairment with deficiencies in most areas, or even more severe total occupation and social impairment.  Thus, a higher initial schedular rating is not warranted.

The evidence does not show obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; spatial disorientation; neglect of personal appearance and hygiene; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; difficulty in adapting to stressful circumstances (including work or a worklike setting); impaired impulse control (such as unprovoked irritability with periods of violence).  Nor are there any other reported or observed manifestations, not included in the rating schedule, which would indicate a rating in excess of 50 percent is warranted.

While the Veteran struggles with irritability and anger, the evidence does not show impaired impulse control resulting in periods of violence sufficient to warrant a 70 percent evaluation.  No suicidal and homicidal ideations have been reported.  Also, the evidence does not show that the Veteran does has an inability to establish and maintain effective relationships.  Though the Veteran stated that he has been divorced for thirty years, he has maintained a relationship with the woman he resides with, taking care of her and her house, for over 15 years.  While he prefers to be alone, he is not unable to establish or maintain effective relationships.

The GAF scores have primarily been in the range of moderate symptoms (GAF scores of 51-10), which includes example symptoms equating to a 50 percent rating.  While the May 2011 VA examiner assigned a GAF score of 45, the examiner expressly characterized the severity of the Veteran's PTSD as "reduced reliability and productivity," which mirrors the severity level of impairment for a 50 percent rating.  Therefore, based on the predominantly moderate GAF scores and the VA examiner's characterization of the severity of the disability, the Board does not find that the GAF scores are sufficient evidence to approximate a 70 percent rating compared to a 50 percent rating.

In sum, the preponderance of the evidence is against the claim for an initial schedular rating in excess of 50 percent for the Veteran's service-connected PTSD; there is no doubt to be resolved; and an increased rating is not warranted.  


ORDER

An initial schedular disability rating in excess of 50 percent for PTSD is denied.


REMAND

A TDIU may be assigned where the combined rating for the Veteran service-connected disabilities is less than total if the disabled Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

In this case, the Veteran's only service-connected disability is PTSD.  The service-connected disability has been assigned an evaluation of 50 percent.  Therefore, he does not meet the minimum schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).

While the Veteran does not meet the schedular criteria for a TDIU, there is evidence at least indicating that the Veteran's ability to secure or follow substantially gainful employment due to his service-connected PTSD.

A review of the record shows that the Veteran worked as a fireman engineer, a welder and was self-employed doing painting and fixing drywall.  At the Veteran's May 2011 PTSD examination, it was reported that the Veteran's service-connected disability did not appear to affect his ability to obtain and maintain substantially gainful employment.  

The April 2012 VA examination reflects that the Veteran was self-employed.  He reported that he had never been fired from a job, but stopped working voluntarily because he felt that his PTSD was starting to "get the better of him" because he could not get enough sleep.  He noted that he had not done any major work assignments in 2003, but had maybe worked 2 or 3 hours here and there.  The examiner noted that despite the functional impairment, the Veteran was expected to perform adequately in a work setting which was loosely supervised and required little to no social interaction.  The examiner stated that is was logical to conclude that the Veteran's service-connected PTSD did not render him unable to secure and maintain substantially gainful employment.  However, the examiner also stated that the contentions that the Veteran's mental condition precluded him from obtaining substantially gainful employment could not be substantiated by the objective findings during the examination.  

The Veteran's September 2012 Vocational Rehabilitation and Employment evaluation report shows that the Veteran had only been employed in unskilled or semi-skilled occupations.  The evaluator reported that the Veteran's service-connected disability impaired his ability to prepare for, obtain or retain employment.  It was also noted that as a result of PTSD, the Veteran did not have a productive level of interpersonal skills appropriate for employment.  The Veteran stated that he did not do [well] with bosses and that he preferred to work alone.  The evaluator noted that the Veteran met the criteria for an employment handicap due to his service-connected disability which contributed in substantial part to the vocational impairment.  The evaluator determined that the Veteran was not entitled to vocational rehabilitation due in part to his physical limitations and his education level.  

In light of this evidence, including the Vocational and Rehabilitation evidence that was not before the Board at the time of the prior decision, the Board finds that this claim should be remanded for a Social and Industrial Survey.

Moreover, any development of the TDIU issue may have an impact on the complete picture of the Veteran's service-connected PTSD and its effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003). Thus, the issue of entitlement to an extraschedular rating for PTSD will also be remanded.

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a VA Social and Industrial Survey by an appropriate professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's service-connected disability alone precludes him from obtaining and maintaining substantially gainful employment.  

In making the requested determination, the Veteran's current age and nonservice-connected disabilities are not factors to be considered, but consideration must be given to the Veteran's education, special training, and previous work experience.

If the Veteran's service-connected disability does not render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disability.

2.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues remaining on appeal, including the extraschedular rating issue.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


